UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 MONTGOMERY BLAIR SIBLEY,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )       Civil Case No. 08-1797 (RJL)
                                                 )
 SAMUEL A. ALITO, JR. et al.,                    )
                                                 )
                      Defendants.                )

                                                 ~
                            MEMORANDUM ORDER
                              (January    t-.c
                                       ,2009)

       Plaintiff Montgomery Blair Sibley, pro se, sues the nine justices of the

Supreme Court, seeking forfeiture of their offices "for their misbehaviour [sic] in

office in violation of Article III, § I of the United States Constitution." Compl.';

l.a. Plaintiff also asks this Court to enter damages against Danny Brickell, a

deputy clerk for the Supreme Court, for "denial to Plaintiff of access to Court."

Compl. ,; l.b. Because this Court does not have jurisdiction over either of these

claims, plaintiff's complaint is dismissed sua sponte.

       First, plaintiff asks this Court to remove the justices of the Supreme Court

from office. The Constitution commits the issue of removal on impeachment of

civil officers of the United States - including federal judges - to Congress. U.S.

Const. art. I, §§ 2, 3. Therefore, the removal from office of the justices of the

Supreme Court is a political question that is nonjusticiable by this Court. See
Nixon v. United States, 506 U.S. 224 (1993); Bergen v. Edenfield, 701 F.2d 906,

908 (lith Cir. 1983) ("Congress has never given a district court the power in a

civil action to enjoin an Article III judge from continuing to sit on the bench ...

."). Because this is not a claim that can be resolved by the courts, it is hereby

DISMISSED.

       Second, the deputy clerk of the Supreme Court, whom plaintiff sues in his

individual capacity for damages, is immune from suit. "[C]lerks, like judges, are

immune from damage suits for the performance of tasks that are an integral part of

the judicial process." Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993).

The actions plaintiff complains of here - refusal to file plaintiffs motions for

failure to comply with the Supreme Court's rules - are "part and parcel of the

process of adjudicating cases." Reddy v. O'Connor, 520 F. Supp. 2d 124, 130

(D.D.C.2007). Mr. Brickell is immune from suit for the performance of these

tasks, which are an integral part of the judicial process. See Reddy, 520 F. Supp.

2d at 130-31 (holding a Supreme Court clerk immune from suit for rejection of

plaintiffs papers for docketing). This claim, too, is therefore DISMISSED.

       SO ORDERED.                                      A



                                                  ru~
                                                  United States District Judge